 Case 3:20-cv-03161-X-BH Document 38 Filed 08/16/21          Page 1 of 2 PageID 312



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

JACQUELINE N. TANZY,                      §
                                          §
             Plaintiff,                   §
                                          §
v.                                        §   Civil Case No. 3:20-CV-03161-X-BH
                                          §
ALEJANDRO MAYORKAS, Secretary             §
of Homeland Security,                     §
                                          §
             Defendant.                   §

         ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
      RECOMMENDATION OF THE UNITED STATES MAGISTRATE
                           JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case.   The plaintiff filed a notice of the right to object, which

the Court construes as objections to the Magistrate Judge’s findings, conclusions, and

recommendation.     Therefore, the Court reviewed the proposed findings, conclusions,

and recommendation de novo.      Having done so, the Court finds that the Findings

and Conclusions of the Magistrate Judge are correct.     So, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

The Court GRANTS IN PART and DENIES IN PART the defendant’s motion to

dismiss [Doc. No. 24].     The plaintiff’s discrimination claim based on her low

performance rating is DISMISSED WITH PREJUDICE and her retaliation claims

are DISMISSED WITHOUT PREJUDICE.                 The plaintiff’s discrimination claim

based on her denied overtime requests remains pending.


                                          1
Case 3:20-cv-03161-X-BH Document 38 Filed 08/16/21   Page 2 of 2 PageID 313



     IT IS SO ORDERED this 16th day of August, 2021.




                                  ____________________________________
                                  BRANTLEY STARR
                                  UNITED STATES DISTRICT JUDGE




                                    1
